Title: Preamble for a Bill, [18 June 1755]
From: Franklin, Benjamin
To: 


On April 2 the Assembly had voted £15,000 from funds of the General Loan Office to repay money borrowed for victualling Braddock’s troops and provisioning the proposed expedition against Crown Point. By the middle of June these funds were practically exhausted and additional sums appeared to be necessary for these and other military expenditures. Therefore on the morning of June 18 the Assembly appointed a committee of nine, including Franklin, to prepare a bill to provide “a farther Sum to the King’s Use.” The draft preamble for this bill survives in Franklin’s hand.
The bill was presented the same afternoon and passed and sent to the governor on June 21. As usual Morris proposed amendments which the House would not accept and the measure failed of passage.
 
  [June 18, 1755]
An Act for Sinking the Sum of Fifteen Thousand Pounds, in Bills of Credit, and giving the same to the King’s Use; and for providing a Fund to sink the Bills so to be emitted.
Whereas the King’s Service at this Time requires Supplies from this Province, and the Fifteen Thousand Pounds lately given by this Assembly is expended in Provisions for the Forces immediately under the Command of General Braddock, and for those about to march from New England to secure his Majesty’s Territories, and the Treasury is by that Gift and sundry other heavy publick Charges nearly exhausted: We therefore, the Representatives of the Freemen of the Province of Pennsylvania, being desirous of demonstrating our Duty to our Sovereign, and willing to give farther Testimony of our Loyalty and the most sincere Affection of his loving Subjects within this Province, do pray: that it may be enacted, and be it Enacted by, &c.
